Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 08/16/2022.  Applicant’s Response includes an Amendment to the Claims, an Amendment to the Specification, a Terminal Disclaimer, a new Reissue Declaration, and Remarks.  Applicant’s Response has been entered and made of record.

In light of the Amendment to the Claims, claims 1, 2, 4, 7, 8, 12-14, and 20 have been amended.  Therefore, claims 1-20 are currently pending in the application.  Claims 1 and 14 are independent claims.

The Examiner acknowledges that the Applicant Information now appears to be up-to-date (see: Filing Receipt, mailed 07/29/2022) in the instant reissue application (see: Non-Final Action, pp. 3-4).

The rejection of claims 1-13 under 35 U.S.C. 101 (see: Non-Final Action, pp. 7-8) has been withdrawn as necessitated by the Amendment to the Claims.

Terminal Disclaimer
The Terminal Disclaimer filed on 08/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/377,051 has been reviewed and is accepted.  The Terminal Disclaimer has been recorded.
	Thus, the provisional rejection of representative independent claims 1 and 14 on the ground of nonstatutory double patenting (see: Non-Final Action, pp. 5-7) has been withdrawn as necessitated by the Terminal Disclaimer.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,585,492 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Specification
The disclosure is objected to because of the following informalities:
The Amendment to the Specification does not comply with 37 CFR 1.173(b)(1)/(d)/(g).  Specifically, 37 CFR 1.173(b)(1) at least requires that “Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section”; 37 CFR 1.173(d) at least requires that “Any changes relative to the patent being reissued which are made to the specification…must include the following markings: (1) The matter to be omitted by reissue must be enclosed in brackets; and (2) The matter to be added by reissue must be underlined”; and 37 CFR 1.173(g) at least requires that “All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application” (emphasis added).
As noted in MPEP 1453(I), “All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application.”  Similarly, MPEP 1453(IV) notes that “In accordance with 37 CFR 1.173(g), all amendments in the reissue application must be made relative to (i.e. vis-à-vis) the patent specification in effect as of the date of the filing of the reissue application…All amendments subsequent to the first amendment must also be made relative to the patent specification in effect as of the date of the filing of the reissue application, and not relative to the prior amendment.”  The Amendment to the Specification improperly references the prior preliminary Amendment to the Specification instead of the patent specification in effect as of the date of the filing of the reissue application.  That is to say, any newly added subject matter that is maintained should continue to be underlined, any original subject matter that is being deleted should continue to be shown in brackets, and any newly added subject matter that is to be deleted (i.e., “June 05, 2017”) should merely be removed without any markings.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
For substantially similar reasons as discussed above with regard to the Amendment to the Specification, each of claims 1-20 do not comply with 37 CFR 1.173(b)(2)/(d)/(g).   For example, the presentation of independent claim 1 should continue to show all the prior appropriate additions (via underlining) and deletions (via bracketing) relative to the patent specification in effect as of the date of the filing of the reissue application AND the newly added/deleted subject matter (e.g., “by the processor”, “displaying by the display”, “[outputting]”, etc.).
Appropriate correction is required for all objected to claims.

Claim Rejections - 35 USC § 251
Claims 1-13 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.
In the instant case, the amendments to independent claim 1 clearly broaden (see: MPEP 1412.03(I)) said claim by deleting the limitation requiring identifying a presence of at least one of “a stimulus initiating in a first domain and terminating in a second domain substantially distinct from said first domain…said stimulus initiating in the second domain and terminating in the first domain…said stimulus being substantially entirely in the first domain…said stimulus being substantially entirely in the second domain” (emphasis added).  That is to say, original independent claim 1 required identifying a single stimulus that disclosed all four emphasized properties noted above.  After the amendments to independent claim 1, said claim now merely requires identifying a presence of at least one of four (i.e., a stimulus initiating in the first domain and terminating in the second domain, a stimulus initiating in the second domain and terminating in the first domain, a stimulus being entirely in the first domain, and a stimulus being entirely in the second domain”) different stimuli. 
Additionally, amended independent claim 1 no longer requires the “second domain substantially distinct from said first domain” or similarly “the second domain is substantially distinct from the first domain” (emphasis added).
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim would be considered a broadening claim if the Patent Owner would be able to sue any party for infringement who previously could not have been sued for infringement.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

The new Reissue Declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
First, the new Reissue Declaration does not properly indicate the reasons why the patent is wholly or partially inoperative or invalid.  As noted in MPEP 1414(I), “Even though only one error upon which reissue is based needs to be described in the reissue oath/declaration, if PTO/SB/51 or PTO/SB/52 form is used (or PTO/AIA /05 or PTO/AIA /06, for applications filed on or after September 16, 2012), applicant needs to check the appropriate box(es) on the form identifying each of the reasons why the patent is wholly or partly inoperative or invalid.  Even if a PTO form is not used, applicant needs to state each of the reasons why the patent is wholly or partly inoperative or invalid in the reissue oath/declaration.”  Specifically, the new Reissue Declaration incorrectly indicates that “by reason of other errors” as the reason why the patent is wholly or partially inoperative or invalid.  This box is usually checked to indicate errors related to inventorship or claims to foreign/domestic priority.  Because those types of errors do not appear to be corrected by the instant reissue application, the new Reissue Declaration fails to properly indicate that the actual error is based on the scope of the claims.  To correct this issue Applicant must uncheck the box for “by reason of other errors” and at least check the box for “by reason of the patentee claiming more or less than he had the right to claim in the patent.”
Second, the new Reissue Declaration fails to identify an original patent claim that the application seeks to broaden (see: MPEP 1414(II)(B) and 37 CFR 1.175(b)).  For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  The Examiner notes that it does not appear to be Applicant’s intent to broaden the claims.  As noted above, Applicant is currently outside the two year statutory period and thus cannot broaden the claims.  However, because the claims have indeed been broadened by the Amendment to the Claims, the new Reissue Declaration is required to conform with 37 CFR 1.175(b).
Third, the new Reissue Declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because none of the errors which are relied upon to support the reissue application are errors upon which a reissue can be based.  The new Reissue Declaration at least indicates the relied upon errors as, “Claims 1, 4, 10, 14, 15, and 18 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.”  The new Reissue Declaration then further expands on that statement by pointing out how each of claims 1, 4, 10, 14, 15, and 18 are unclear.
However, the Examiner notes that the Amendments to the Claims that are related to errors which are relied upon to support the reissue application are the same as the original amendments previously filed on 03/30/2021.  At that time, the record made clear that those original amendments were made solely for the purpose of correcting “Grammatical errors.”  The Examiner agrees with the intention of the original amendments in the instant reissue application.  The original amendments made corrections of “grammar, or a typographical, editorial or clerical error which does not cause the patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. 251.”  The Examiner agrees that the Amendment to the Claims adds helpful clarity to the claim language, but the Amendment to the Claims does not rise to the level of correcting indefinite claim language.  Therefore, at least one proper error relied upon to support the instant reissue application has not been provided.
To overcome the above defect, the Examiner suggests specifically tailoring the error statement to the amendment of independent claims 1 and 14 that overcame the prior 35 U.S.C. 112(b) rejection.  For example, the following error statement would be acceptable: “Claims 1 and 14 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claims 1 and 14 lack clarity in that the term “substantially” is an undefined relative term which renders the claims indefinite.  Therefore, claims 1 and 14 have been further narrowed by deleting the term “substantially” from the necessary portions of the claims (e.g., “in response to the stimulus being [substantially] entirely in the first domain”, etc.).”

Claims 1-20 are rejected as being based upon a defective Reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the display” in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 are similarly rejected at least based upon their dependency from independent claim 1.
Claim 12 recites the limitation, “the content” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation, “the content” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, similar to dependent claim 19 and because claim 20 no longer depends from claim 19, the Examiner believes claim 20 would be more clearly stated as, “the processor [further] comprising executable instructions…at least one second viewer.”

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992